     Case 1:17-cv-01803-PGG-KNF Document 112 Filed 12/28/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                               Case No. 1:17-cv-01803-PGG

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on December 28, 2020, Plaintiff’s Motion to Compel

Document Production, Plaintiff’s Memorandum of Law in Support of Motion to Compel

Document Production, Exhibits A-G, and Declaration of Anya Engel were served via e-mail on

counsel of record at the following email addresses:


dcawley@mckoolsmith.com
ddehoney@mckoolsmith.com
amoore@mckoolsmith.com
jpowers@mckoolsmith.com
mrabinowitz@mckoolsmith.com
dsochia@mckoolsmith.com

                                         /s/ Anya Engel
                                           Anya Engel
